DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticpated by Park et al. (US 2017/0236633).
Regarding claim 1, Park et al. (figures 1-5 and para 0051-0065) discloses a coil (310/320) having a winding portion in which a conductor having a coating layer (500) is wound (see para 0063), and a pair of lead-out portions in which the conductor is led out from the winding portion (see figures 2-3); and a magnetic portion (200) including magnetic powder and resin (see para 0056-0058) and configured to embed the coil (see figure 2), wherein the magnetic powder includes first particles having a first average particle diameter (see para 0055), and second particles having a second average particle diameter smaller than the first average particle diameter (see para 0055), and a thickness of the coating layer (500) has a value larger than the second average particle diameter (see para 0063).
Regarding claim 2, Park et al. (para 0063) discloses the thickness of the coating layer has a value larger than the second average particle diameter by 1 µm or more.
Regarding claim 3, Park et al. (para 0063) discloses the thickness of the coating layer has a value larger than the second average particle diameter by 2 µm or more.
Regarding claim 4, Park et al. (para 0063) discloses the thickness of the coating layer is in a range of from 1.5 to 2.5 times the second average particle diameter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sasamori et al. (US 2014/0062639) in view of Park et al. (US 2017/0236633).
Regarding claim 1, Sasamori et al. (figures 1-2 and para 0018-0031) discloses a coil (11) having a winding portion in which a conductor having a coating layer (see para 0018) is wound, and a pair of lead-out portions in which the conductor is led out from the winding portion (see figure 1); and a magnetic portion (12) including magnetic powder and resin (see para 0019-0022) and configured to embed the coil (see figure 1), wherein the magnetic powder includes first particles having a first average particle diameter (see para 0019), and second particles having a second average particle diameter smaller than the first average particle diameter (see para 0025-0027).
Sasamori et al. does not expressly discloses a thickness of the coating layer has a value larger than the second average particle diameter.

Park et al. (para 0055-0063) discloses a thickness of the coating layer (500) has a value larger than the second average particle diameter (see para 0063).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a thickness of the coating layer has a value larger than the second average particle diameter as taught by Park et al. to the inductive device of Sasamori et al. so as to reduce/minimize a chance of a short circuiting occurring.
Regarding claim 2, Park et al. (para 0063) discloses the thickness of the coating layer has a value larger than the second average particle diameter by 1 µm or more.
Regarding claim 3, Park et al. (para 0063) discloses the thickness of the coating layer has a value larger than the second average particle diameter by 2 µm or more.
Regarding claim 4, Park et al. (para 0063) discloses the thickness of the coating layer is in a range of from 1.5 to 2.5 times the second average particle diameter.
Regarding claim 5, Sasamori et al. (para 0018) discloses wherein the conductor is a flat rectangular wire.
Regarding claim 6 as applied to claim 2, Sasamori et al. (para 0018) a discloses wherein the conductor is a flat rectangular wire.
Regarding claim 7 as applied to claim 3, Sasamori et al. (para 0018) discloses wherein the conductor is a flat rectangular wire.
Regarding claim 8 as applied to claim 4, Sasamori et al. (para 0018) discloses wherein the conductor is a flat rectangular wire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837